Alexander, J.
(concurring in part, dissenting in part) — I dissent, in part, but for reasons that differ from those advanced by Justice Sanders in his concurrence/dissent. The thrust of that opinion is that the defendant, Wake-field, is entitled to the benefit of what she asserts was her bargain with the trial court and that specific performance is the remedy to enforce that bargain. While I recognize that specific performance is available as a remedy to a defendant in the event of a breach of a plea agreement by the prosecutor, I am not persuaded that contract principles should be applied in an instance where a trial court judge has not fulfilled a promise made to a defendant at the time a plea of guilty is entered. The trial court, unlike the prosecuting attorney and defense counsel, is to retain its neutrality in all criminal proceedings and is not to bargain with the parties that appear before it. That is consistent with general principles of jurisprudence, as well as RCW 9.94A.090(2), a statute that provides that the "sentencing judge is not bound by any recommendations contained in an allowed plea agreement.” In short, contract principles do not fit the case at hand.
On the other hand, the record in this unusual case shows that the sentencing judge made statements to Wakefield which induced her to plead guilty to the charge of first degree manslaughter. To not enforce the promise made by the judge would, in my judgment, violate the defendant’s due process rights, notwithstanding the explicit terms of RCW 9.94A.090(2). "[WJhere fundamental principles of due process so dictate, the specific terms of a plea agreement . . . may be enforced despite the explicit terms of a statute.” State v. Miller, 110 Wn.2d 528, 532, 756 P.2d 122 (1988). "If a defendant cannot rely upon an agreement made and accepted in open court, the fairness of the entire criminal justice system would be thrown into question.” State v. Tourtellotte, 88 Wn.2d 579, 584, 564 P.2d 799 (1977).
While an argument might well be made that the due process violation could be cured by ordering resentencing before another judge, I believe that such a remedy would *480not be adequate in this case. In that regard, I agree with Justice Sanders that "integrity of the judicial process” is at stake in this case. Concurrence/Dissent at 485. To insure that its integrity remains unimpeached, the defendant should receive the sentence promised by the trial court judge.
Madsen, J., concurs with Alexander, J.